DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main body comprises a respective termination resistor for at least one of the conductor tracks, and/or in that the displacement body comprises a respective termination resistor for at least one of the sliding elements of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
Claim 1 lines 4-5 recite, “the length,” claim should be amended to recite –[[the]]a length--.
Claim 3 line 4 recites, “in the or a,” claim should be amended to recite –in the 
Claim 7 line 2 recites, “the line carrier,” claim should be amended to recite –[[the]]a line carrier--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feder [US 4,770,644].
Regarding claim 1, Feder discloses electrical connecting device having a main body (fig. 1; 1) and a displacement body (fig. 3; 2) which are mounted in a linearly movable manner (2 is inserted into 1, see Col 3 Ln 40-45) in relation to one another in a longitudinal direction (fig. 1; extension direction of contacts a), wherein the main body (1) has a cavity (fig. 1; 13) in which a longitudinal section (fig. 3; 7) of the displacement body (2) is accommodated or vice versa, wherein the length (length of 7) of the longitudinal section (7) accommodated in the cavity (13) is variable by a relative movement (during connect and disconnect of 1 and 2) of the main body (1) and the displacement body (2) in the longitudinal direction (extension direction of contacts a), characterized in that the main body (1) has a plurality of conductor tracks (fig. 1; 4) extending in the longitudinal direction (extension direction of contacts a) and insulated from one another and the displacement body (2) has a plurality of sliding elements (fig. 3; 14) insulated from one another and resting on a contact surface (surface of 4) of a respective one of the conductor tracks (4) for electrically contacting the conductor tracks (4), - wherein the conductor tracks (4) are arranged on a main body surface (fig. 1; inner surface of 13) of the main body (1), which main body surface (inner surface of 13) is round in a cross-sectional plane perpendicular (3 of 1 is circular see fig. 1) to the longitudinal direction (extension direction of contacts a) or is formed by a plurality of surface sections angled in relation to one another, and/or - wherein the sliding elements (14) project from a displacement body surface (surface of 7) of the displacement body (7), which displacement body surface (surface of 7) is round in the cross- sectional plane (7 is circular see fig. 3) or is formed by a plurality of surface sections angled in relation to one another, and/or - wherein the contact surfaces (surface of 4) of at least two of the conductor tracks (4) are angled (fig. 1; there is an angle between adjacent 4s) in relation to one another.

Regarding claim 2, Feder discloses wherein the main body (1) and/or the displacement body (2) are each designed as a rod-like hollow body (1) or a rod-like solid body (2).

Regarding claim 4, Feder discloses wherein the longitudinal section (7) of the displacement body (2) is accommodated in the cavity (13) of the main body (1), characterized in that the sliding elements (14) are conductively connected to connection lines (fig. 2; 5), wherein firstly the connection lines (5) are routed at least in sections through an inner cavity (fig. 3; inner opening of 7) of the displacement body (7 of 1) or outside the cavity or wherein secondly the displacement body is a solid body.

Regarding claim 10, Feder discloses wherein the main body (1) forms, for at least one pair of adjacent conductor tracks (two adjacent 4s), a projection (fig. 1; wall of 13 in between two adjacent 4s) which extends between (see fig. 1) the conductor tracks (4) in the longitudinal direction (extension direction of contacts a).

Regarding claim 12, Feder discloses wherein the main body comprises a respective termination resistor for at least one of the conductor tracks, and/or in that the displacement body (2) comprises a respective termination resistor (5) for at least one of the sliding elements (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Su et al. [US 10,431,944].
Regarding claim 3, Feder discloses wherein the main body (1) has, for at least one of the conductor tracks (4), an associated further conductor track (another 4), wherein the respective conductor track (4) and the respective associated further conductor track (another 4) are arranged opposite one another (4 on one side of 3, the other 4 on an opposite side of 3) on the main body (1) in the or a cross-sectional plane perpendicular to the longitudinal direction (extension direction of contacts a), and/or in that the displacement body has, for at least one of the sliding elements, an associated further sliding element, wherein the respective sliding element and the respective associated further sliding element are arranged opposite one another on the displacement body in the cross-sectional plane and are conductively connected to one another.
Feder does not disclose the conductor track and the associated further conductor track are conductively connected to one another.
However Su teaches the conductor track (fig. 3a; one 24) and the associated further conductor track (fig. 3a; another 24) are conductively connected to one another (Col4 Ln 22-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductor track and the associated further conductor track are conductively connected to one another as suggested by Su for the benefit of improving conduction of electrically signals in order to optimize functionality of a connector.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Ayzenberg [US 2010/0191299].
Feder discloses all of the claim limitations except wherein the conductor tracks and/or the line carrier are/is clamped by an elastically deformed tolerance compensation element at least on one side in the longitudinal direction.
However Coughlan teaches the conductor tracks (fig. 2; 104) and/or the line carrier are/is clamped by an elastically deformed tolerance compensation element (fig. 3; 106) at least on one side (fig. 3; bottom side) in the longitudinal direction (vertical direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the conductor tracks is clamped by an elastically deformed tolerance compensation element at least on one side in the longitudinal direction as suggested by Ayzenberg for the benefit of improving the retention strength of the conductor tracks in order to avoid connection interuptions.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Kato [US 2021/0313746].
Feder discloses all of the claim limitations except wherein a sealing means is arranged between the main body and the displacement body.
However Kato teaches wherein a sealing means (fig. 4; 5a, 5b) is arranged between the main body (fig. 4; 10a) and the displacement body (fig. 3; 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a sealing means is arranged between the main body and the displacement body as suggested by Kato for the benefit of better protecting internal parts of a connector from external environmental elements.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Oguro [US 2015/0295329].
Feder discloses wherein the respective sliding element (14) has a bending structure (see fig. 3).
Feder does not explicitly disclose the sliding element being a leaf spring.
However Oguro teaches the sliding element (fig. 8; 5b) being a leaf spring (see fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the sliding element being a leaf spring as suggested by Oguro for the benefit of improving the life cycle of a terminal by being light weight and having a sturdy spring configuration.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feder [US 4,770,644] in view of Yeo et al. [US 2019/0058285].
Feder discloses all of the claim limitations except wherein in each case at least one ground conductor track is arranged in the circumferential direction between at least one of the conductor tracks and a respective further one of the conductor tracks and extends parallel to the respective conductor track in the longitudinal direction of the main body.
However Yeo teaches in each case at least one ground conductor track (fig. 1; 1005) is arranged in the circumferential direction (annular direction of 100) between at least one of the conductor tracks (fig. 1; one 1001) and a respective further one of the conductor tracks (fig. 1; another 1001, see Par [0037], fourth sentence) and extends parallel to the respective conductor track (one 1001) in the longitudinal direction (fig. 1; extension direction of 1001) of the main body (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate in each case at least one ground conductor track is arranged in the circumferential direction between at least one of the conductor tracks and a respective further one of the conductor tracks and extends parallel to the respective conductor track in the longitudinal direction of the main body as suggested by Yeo for the benefit of improving the quality of signals transmitted through efficient grounding arrangements.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831